Third District Court of Appeal
                               State of Florida

                        Opinion filed March 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1905
                       Lower Tribunal No. 19-17006
                          ________________


                              Daniel Guenni,
                                Appellant,

                                     vs.

                  Advance Business Capital LLC, etc.,
                              Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Alan Fine,
Judge.

     Ricardo E. Pines, P.A., and Ricardo E. Pines, for appellant.

     Rennert Vogel Mandler & Rodriguez, P.A., and Thomas S. Ward;
Ullman & Ullman, P.A., and Michael W. Ullman and Jared A. Ullman (Boca
Raton), for appellee.


Before SCALES, MILLER and GORDO, JJ.
      PER CURIAM.

      Appellant Daniel Guenni challenges a September 20, 2021 final

judgment rendered by the trial court after it conducted a bench trial. In the

final judgment, the trial court determined, under Texas law, that appellee

Advance Business Capital, LLC, d/b/a Triumph Business Capital (“Triumph”)

was a third-party beneficiary of a Guaranty agreement between Guenni and

TBK Bank. Pursuant to the Guaranty, Guenni agreed to guarantee payment

obligations that his company, Vika Logistics, LLC, owed to TBK Bank and

the Bank’s “affiliates.” The trial court ruled that, under Texas law, Triumph

had standing to enforce the Guaranty against Guenni and thereby recover

monies owed by Vika to Triumph. We agree with the trial court that Triumph

is an “affiliate” of TBK Bank, that Guenni and TBK Bank intended to secure

a benefit for Triumph in the Guaranty, and that Guenni had entered into the

Guaranty directly for Triumph’s benefit. First Bank v. Brumitt, 519 S.W. 3d

95, 102 (Tex. 2017) (“Specifically, a person seeking to establish third-party-

beneficiary status must demonstrate that the contracting parties ‘intended to

secure a benefit to that third party’ and ‘entered into the contract directly for

the third party’s benefit.’” (quoting Stine v. Stewart, 80 S.W. 3d 586, 589

(Tex. 2002))).

      Affirmed.



                                       2